DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 06/24/2021 has been entered. Claims 11-21 has been canceled. Claims 22-24, 25, 25, 26-28 has been added. Claims 1, 3, 6, 8-10, 22-24, 25, 25, and 26-28 are pending.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended with respect to claim 25-28 as follows: 
In claim 25, changes to include renumbering as claim 26:
To: A touch panel comprising a touch sensor member and an image display element, wherein the touch sensor member includes a first electroconductive layer, the optical layered film according to claim 22, and a second electroconductive layer in this order, and is provided on a viewing side of the image display element, the image display element is capable of being bent with a surface thereof on a viewing side thereof being inner side, and the touch sensor member is disposed such that the surface on the viewing side of the image display element faces a surface of the optical layered film on a side of the A layer.
In claim 26, changes to include renumbering as claim 27:
To: A touch panel comprising a touch sensor member and an image display element, wherein the touch sensor member includes a first electroconductive layer, the optical layered film according to claim 22, and a second electroconductive layer in this order, and is provided on a -6-Attorney Docket No. 20PO106SAK Application No. 16/647,521 viewing side of the image display element, the image display element is capable of being bent with a surface thereof on a viewing side thereof being outer side, and the touch sensor member is disposed such that the surface on the viewing side of the image display element faces a surface of the optical layered film on a side of the B layer.
In claim 27, changes to include renumbering as claim 28:
To: A touch panel comprising a touch sensor member and an image display element, wherein the touch sensor member includes a first electroconductive layer, an optical layered film, and a second electroconductive layer in this order, and is provided on a viewing side of the image display element, the image display element is capable of being bent with a surface thereof on a viewing side thereof being inner side, the touch sensor member is disposed such that the surface on the viewing side of the image display element faces a surface of the optical layered film on a side of the A layer, and the optical layered film includes at least one A layer including a thermoplastic resin [A] and a B layer formed of a thermoplastic resin [B], wherein the at least one A layer is provided on at least one of surfaces of the B layer, a thickness-direction retardation Rthb of the B layer satisfies the following formula (1), and 
In claim 28, changes to include renumbering as claim 29:
To: A touch panel comprising a touch sensor member and an image display -7-Attorney Docket No. 20PO106SAKelement, wherein the touch sensor member includes a first electroconductive layer, an optical layered film, and a second electroconductive layer in this order, and is provided on a viewing side of the image display element, the image display element is capable of being bent with a surface thereof on a viewing side thereof being outer side, and the touch sensor member is disposed such that the surface on the viewing side of the image display element faces a surface of the optical layered film on a side of the B layer, and the optical layered film includes at least one A layer including a thermoplastic resin [A] and a B layer formed of a thermoplastic resin [B], wherein the at least one A layer is provided on at least one of surfaces of the B layer, a thickness-direction retardation Rthb of the B layer satisfies the following formula (1), and a tensile elongation at break Sa of a 1.5 mm-thick film (al) formed of the thermoplastic resin [A] satisfies the following formula (2): (1) |Rthb| ≤ 40 nm, and (2) Sa > 100%.
Authorization for this examiner’s amendment was given in a telephone interview with Tatsuya Sawada on 08/13/2021.
Allowable Subject Matter
Claims 1, 3, 6, 8-10, and 22-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
In accordance to the prior arts: JP2014149508 teaches a laminate retardation film which enables easy control of relationships between in-plane slow axes of layers included in the laminate retardation film, and can reduce frontal luminance and light leakage in black display of a liquid crystal display device. 20100207292 teaches a process for producing a thermoplastic resin film according to one aspect of the present invention, a molten resin, while the molten resin is discharged from a die and thereafter lands onto a cooling roller, is uniformly heated in a direction of a flow by a heater. Thereby, a thermoplastic resin film having very slight thickness unevenness in a longitudinal direction can be formed. Moreover, according to the process for producing a thermoplastic resin film, heating by the heater can reduce a viscosity of the molten resin at the time of landing, and can suppress generation of retardation at the time of landing. 20070285777 teaches a polarizer plate including at least a protective layer A, a polarizer, and a protective layer B in that order, the protective layer A including at least layers a and b respectively including a thermoplastic resin as a main component, the layer a having a flexural modulus higher than that of the layer b; and a liquid crystal display device including a light source, an incident-side polarizer plate, a liquid crystal cell, and an exit-side polarizer plate in that order, the incident-side polarizer plate and/or the exit-side polarizer plate being the polarizer plate of the present invention. According to the present invention, a polarizer plate exhibiting high tenacity and high surface hardness and a liquid crystal display device including the polarizer plate are provided. 20180319127 
Prior arts fail to disclose or suggest an optical layered film comprising at least one A layer including a thermoplastic resin [A] and a B layer formed of a thermoplastic resin [B], wherein a modulus of elasticity in flexure Ea of a 4 mm-thick film (a2) formed of the thermoplastic resin [A] satisfies the following formula (3), and a modulus of elasticity in flexure Eb of a 4 mm-thick film (b) formed of the thermoplastic resin [B] satisfies the following formula (4): (3) 300 MPa ≤ Ea ≤ 900 MPa, and (4) 2200 MPa ≤ Eb ≤ 2800 MPa, wherein the thermoplastic resin [A] includes a hydrogenated product [2] of a block copolymer or an alkoxysilyl group-modified product [3] of the hydrogenated product [2] of the block copolymer.
Claim 1, prior arts fail to disclose or suggest an optical layered film comprising at least one A layer including a thermoplastic resin [A] and a B layer formed of a thermoplastic resin [B], wherein the at least one A layer is provided on at least one of surfaces of the B layer, a thickness-direction retardation Rthb of the B layer satisfies the following formula (1), a tensile elongation at break Sa of a 1.5 mm-thick film (al) formed of the thermoplastic resin [A] satisfies the following formula (2): (1) |Rthb| ≤ 40 nm, and (2) Sa > 100%, a modulus of elasticity in flexure Ea of a 4 mm-thick film (a2) formed of the thermoplastic resin [A] satisfies the following formula (3), and a modulus of elasticity in flexure Eb of a 4 mm-thick film (b) formed of the thermoplastic resin [B] satisfies the following formula (4): (3) 300 MPa ≤ Ea ≤ 900 MPa, and (4) 2200 MPa ≤ Eb ≤ 2800 MPa.
Claim 22, prior arts fail to disclose or suggest an optical layered film comprising at least one A layer including a -4-Attorney Docket No. 20P0106SAKthermoplastic resin [A] and a B layer formed of a thermoplastic resin [B], wherein the at least one A layer is provided on at least one of surfaces of the B layer, a thickness-direction retardation Rthb of the B layer satisfies the following formula (1), a tensile elongation at break Sa of a 1.5 mm-thick film (al) formed of the thermoplastic resin [A] satisfies the following formula (2): (1) |Rthb| ≤ 40 nm, and (2) Sa > 100%, the thermoplastic resin [A] includes a hydrogenated product [2] of a block copolymer or an alkoxysilyl group-modified product [3] of the hydrogenated product [2] of the block copolymer, the hydrogenated product [2] of the block copolymer is a substance having a structure formed by hydrogenating the block copolymer [1], the block copolymer [1] includes two or more polymer blocks [C] per one molecule of the block 
Claim 27, prior arts fail to disclose or suggest a touch panel comprising a touch sensor member and an image display element, wherein the touch sensor member includes a first electroconductive layer, an optical layered film, and a second electroconductive layer in this order, and is provided on a viewing side of the image display element, the image display element is capable of being bent with a surface thereof on a viewing side thereof being inner side, the touch sensor member is disposed such that the surface on the viewing side of the image display element faces a surface of the optical layered film on a side of the A layer, and the optical layered film includes at least one A layer including a thermoplastic resin [A] and a B layer formed of a thermoplastic resin [B], wherein the at least one A layer is provided on at least one of surfaces of the B layer, a thickness-direction retardation Rthb of the B layer satisfies the following formula (1), and a tensile elongation at break Sa of a 1.5 mm-thick film (al) formed of the 
Claim 28, prior arts fail to disclose or suggest a touch panel comprising a touch sensor member and an image display -7-Attorney Docket No. 20PO106SAKelement, wherein the touch sensor member includes a first electroconductive layer, an optical layered film, and a second electroconductive layer in this order, and is provided on a viewing side of the image display element, the image display element is capable of being bent with a surface thereof on a viewing side thereof being outer side, and the touch sensor member is disposed such that the surface on the viewing side of the image display element faces a surface of the optical layered film on a side of the B layer, and the optical layered film includes at least one A layer including a thermoplastic resin [A] and a B layer formed of a thermoplastic resin [B], wherein the at least one A layer is provided on at least one of surfaces of the B layer, a thickness-direction retardation Rthb of the B layer satisfies the following formula (1), and a tensile elongation at break Sa of a 1.5 mm-thick film (al) formed of the thermoplastic resin [A] satisfies the following formula (2): (1) |Rthb| ≤ 40 nm, and (2) Sa > 100%.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 5712727667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.